

115 HR 4906 IH: Ensuring Full Participation in the Census Act of 2018
U.S. House of Representatives
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4906IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2018Ms. Norton (for herself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 13, United States Code, to prohibit the use of questions on citizenship,
			 nationality, or immigration status in any decennial census, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Full Participation in the Census Act of 2018. 2.Prohibiting census questions on citizenship, nationality, or immigration statusSection 141 of title 13, United States Code, is amended—
 (1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following:
				
					(g)
 (1)Except as provided in paragraph (2), a questionnaire or survey used to carry out, or in connection with, any decennial census of population may not include any question regarding citizenship, nationality, or immigration status of the respondent, any family member of the respondent, or any individual living in the respondent’s household.
 (2)Paragraph (1) shall not apply to the survey, conducted by the Secretary, commonly referred to as the American Community Survey..
			